Citation Nr: 1342566	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-39 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Observer


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1985 to December 1989, from February 1992 to June 1992, from March 2005 to May 2005 and from January 2006 to May 2006 and additional service in the Air Force Reserves and Air National Guard.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to the benefit currently sought on appeal.

In March 2010, the Veteran testified before a decision review officer (DRO).  A transcript of the hearing is of record.

In April 2013, the Board remanded the Veteran's claim to afford him a hearing.  In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the Atlanta, Georgia RO.  A transcript of the hearing is of record.  The case has been returned to the Board for appellate consideration.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.
 

FINDING OF FACT

Sleep apnea had its onset during the Veteran's active service.


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(d) (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for sleep apnea, which he contends initially manifested in service.  

Considering the favorable outcome detailed below as to the grant of this claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2012).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

As provided by 38 U.S.C.A. § 1154(a) (West 2012), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  

The Veteran contends he initially began to experience problems relating to sleeping during his March 2005 to May 2005 active duty service.  The Veteran's symptoms included not being able to sleep and always being tired.  The Veteran further contends that during his January 2006 to May 2006 active duty service, he continued to have problems relating to sleeping and told his supervisors.  In support of his contentions, the Veteran has offered buddy statements from four of his supervisors.  These four buddy statements are substantively identical and all state that, during the Veteran's January 2006 to May 2006 active duty service, the Veteran "spoke of having problems of not being able to sleep and being tired".  These statements support the Veteran's contentions regarding in-service symptoms of not being able to sleep and always being tired.  

Two letters from the private doctor, Dr. L, who diagnosed the Veteran with sleep apnea offer support for the Veteran's claim.  In a March 2008 letter, Dr. L writes "[i]t is my opinion that more than likely, this patient's sleep apnea was caused by his active duty military service".  In a March 2010 letter, Dr. L writes that he reviewed the four buddy statements previously referenced and "can confirm that the signs and symptoms stated in them are the signs and symptoms of [the Veteran's] sleeping disorder (sleep apnea).  In my opinion [the Veteran] suffered from these while on active military duty".  There is no medical evidence to the contrary of Dr. L's letters.   

The Veteran is competent to report that he first began to have problems relating to sleeping when he was in service.  In addition, the Board finds that the Veteran is credible.  The four buddy statements submitted are also considered competent and credible and offer further support of the Veteran experiencing problems relating to sleeping while in service.  The March 2010 letter from Dr. L offers support that the symptoms the Veteran experienced while in service are related to his current sleep apnea.  As a result, while the Veteran's sleep apnea was diagnosed after discharge, the evidence establishes that the disease was incurred in service.  Accordingly, entitlement to service connection for sleep apnea is granted.  38 U.S.C.A. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(d) (2013).


ORDER

Service connection for sleep apnea is granted.


____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


